Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142115(26)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 142115
                                                                    COA: 298898
                                                                    Kalamazoo CC: 2000-000617-FC
  JIMMY LEE JONES,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 29,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
         d0620                                                                 Clerk